DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 May, 2019, 16 September, 2020, 20 January, 2021, and 7 February, 2022 are being considered by the examiner.

Drawings
The drawings are objected to because: figure 1 depicts two reference characters “10” indicating different structures and/or it is unclear which is designating the correct heat exchanger of the steam generator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100’ ”, “105’ ”, “95’ ”, as described in paragraph 35, 44, and 49 and explicitly recited to not be shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites, “further comprising creating a seal with to cleaning head to establish sealed fluid communication between the inside of the tube and the cleaning head before supplying the tube with the cleaning fluid”, which appears to contain a typographical error. It should be corrected to - - further comprising creating a seal with [[to]] the cleaning head to establish sealed fluid communication between the inside of the tube and the cleaning head before supplying the tube with the cleaning fluid - -



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 11-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GARDNER (US 2009/255557 A1 – 15 October, 2009).
As to claim 1, GARDNER discloses a cleaning system (abstract, lines 1-2; figure 1) for cleaning inner surfaces (par. 43, lines 6-12) of tubes (88) in a heat exchanger (12), the cleaning system comprising:
a cleaning device (10 and 62) having a cleaning head (90 with 94) configured to supply a cleaning fluid into a first tube to perform a first cleaning cycle and to supply the cleaning fluid into a second tube to perform a second cleaning cycle (par. 49, 51-52; figures 28A-28B which provide multiple tube cleaning processes and movement of the cleaning lances to multiple tubes); and
a controller (combination of 20 and 120; figure 20B) configured to:
location of the lance to clean the particular tube inner surface, par. 53, 55, 58-59, 61, and par. 70-71, in addition to control over the pump operation or supply of cleaning fluid, par. 74) for the first cleaning cycle based at least in part on at lest one characteristic of the tube (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations),
control the cleaning device to perform the first cleaning cycle based at least in part on the first delivery parameter (figures 28A-28 at which point the lances are further moved into and out of the tube at this particular location relative to the tube characteristic and the lance positioning; par. 116-117)
determine (in view of figures 28A-28B wherein the process of cleaning the tubes is iterative, such that when one lance, 90, is used there are multiple fluid cleaning cycles) a second delivery parameter(location of the lance to clean the particular tube inner surface of another tube, par. 53, 55, 58-59, 61, and par. 70-71, in addition to control over the pump operation or supply of cleaning fluid, par. 74) for the second cleaning cycle based at least in part on at least one characteristic of the tube (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations), the second delivery parameter being different than the first deliver different locations of the lance based on different locations of individual tubes), and
control the cleaning device to perform the second cleaning cycle based at least in part on the second delivery parameter (figures 28A-28 at which point the lances are further moved into and out of another tube at this particular location relative to the tube characteristic and the lance positioning; par. 116-117).

As to claim 3, GARDNER further discloses wherein the at least one characteristic of the first tube includes a position of the tube within the heat exchanger (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations).

As to claim 4, GARDNER further discloses wherein the first delivery parameter includes amount of blasting material (par. 74, such as either a supply or lack of a supply of water via the on/off valve of the supply).

As to claim 5, GARDNER further discloses the cleaning device including a compressor (60) configured to pressurize the cleaning fluid (par. 74), and at least one valve configured to control flow of the cleaning fluid to the first and second tubes (par. 74, such as water on/off valve, in view of par. 10), and wherein the controller is configured to control the cleaning device to perform the first cleaning cycle by controlling at least one of the compressor and the at least one valve (par. 10 and 74).

As to claim 6, GARDNER further discloses wherein the cleaning head has a nozzle (96; par. 51), and wherein the nozzle is configured to supply the cleaning fluid into the first tube to perform the first cleaning cycle and into the second tube to perform the second cleaning cycle (figures 28a-28b which provide iterative cleaning and moving between different tubes for different cleaning cycles relative to that particular tube, in view of par. 51).

As to claim 9, GARDNER discloses a method of (abstract, lines 1-2; figure 1) for cleaning (par. 43, lines 6-12) a heat exchanger (12), the method including:
a cleaning device (10 and 62) having a cleaning head (90 with 94) configured to supply a cleaning fluid into a first tube to perform a first cleaning cycle and to supply the cleaning fluid into a second tube to perform a second cleaning cycle (par. 49, 51-52; figures 28A-28B which provide multiple tube cleaning processes and movement of the cleaning lances to multiple tubes); and
determining, with a controller(combination of 20 and 120; figure 20B), a tube (one of the various 88) in the heat exchanger to be supplied a cleaning fluid from a cleaning head (90) of a cleaning device (10 and 62) during a cleaning cycle(par. 49, 51-52; figures 28A-28B which provide multiple tube cleaning processes and movement of the cleaning lances to multiple tubes);
determining, with the controller, a delivery parameter(location of the lance to clean the particular tube inner surface, par. 53, 55, 58-59, 61, and par. 70-71, in addition to control over the pump operation or supply of cleaning fluid, par. 74) of the cleaning cycle for the tube based at least in part on the characteristic of the tube (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations), and
performing the cleaning cycle for the tube based at least in part on the delivery parameter (figures 28A-28 at which point the lances are further moved into and out of the tube at this particular location relative to the tube characteristic and the lance positioning; par. 116-117).

As to claim 11, GARDNER further discloses wherein determining a characteristic of the tube includes a position of the tube within the heat exchanger (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations).

As to claim 12, GARDNER further discloses wherein determining a delivery parameter includes amont of blasting material (par. 74, such as either a supply or lack of a supply of water via the on/off valve of the supply).

As to claim 15, GARDNER discloses a system (abstract, figure 1) for cleaning inner surfaces (par. 43, lines 6-12) of a plurality of tubes (88) included in a heat exchanger (12), the cleaning system comprising:
a motorized tool (10, which includes a lance, 90) movable along at least one dimension of a tubesheet (along the axial direction of the tube extension, as understood through the moving in and out of the tubes, par. 87, 112; moving along a rotational axis about the axial direction of the tube extension, par. 88, 112, in addition to the motorized movement provided by the motor and lance track tilt ram, par. 113) containing an end of each of the plurality of tubes (figures 4 and 5; par. 50), and the motorized tool delivering a cleaning fluid (par. 43 and 51); and
a controller (combination of 120 and 20) configured to automatically set a pressure (par. 74, sets to raise of lower pressure automatically) of the cleaning fluid based on a current position of the motorized tool with respect to the tube sheet (when the lance is within the tube the cleaning process is performed; par. 80; figures 28a-28b, par. 117).

As to claim 16, GARDNER further discloses wherein the tool delivers cleaning fluid to one tube at a time (such as when there is a single lance being used; par. 78; figures 28a-28b;par. 117).

As to claim 17, wherein the tool delivers the cleaning fluid to at least two tubes at a time (wherein the tool comprises multiple lances on the same cleaning head; par. 78; figures 28a-28b; par. 117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 2, 7-8, 13-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GARDNER (US 2009/255557 A1 – 15 October, 2009), in view of WILLIAMS, JR. (US 5,499,639 – published 19 march, 1996).
As to claim 2, GARDNER discloses utilizing cleaning materials, such as high pressure water and/or chemicals, such that pressurized cleaning streams remove the build-up from the inside of the tubes as well as other affected areas(par. 10, 43, and 74). 
However, GARDNER does not explicitly disclose wherein the cleaning fluid is pressurized gas and blasting media.
WILLIAMS, JR., however, is within the field of endeavor provided cleaning to interior surfaces of a heat exchanger (abstract; figure 1), teaches that it is a known method to provide a fluidized cleaning medium of pressurized air and particular abrasive (col.3, lines 21-23), wherein the addition of air maintains a suitable velocity of the abrasive cleaning media (col. 5,lines 5-13) for the purposes of dislodging scale and other deposits (col.6, lines 10-15). This is strong evidence that modifying GARDNER as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., cleaning the interior surfaces of a tube via the jetting of a cleaning medium comprised of a pressurized air and abrasive). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify GARDNER by WILLIAMS, JR. such that the cleaning fluid is particularly a pressurized gas, such as air, and blasting material, such as solid abrasive, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of cleaning 

As to claim 7, GARDNER does not further disclose comprising a second cleaning device having a second cleaning head configured to receive the cleaning fluid from the first tube in the first cleaning cycle.
WILLIAMS, JR., however, is within the field of endeavor provided cleaning to interior surfaces of a heat exchanger (abstract; figure 1), teaches that a first cleaning head(50) is provided at a first end of the first tube (figure 1) and a second cleaning head (50a) is provided at a second end of the first tube (figure 1), such that the second cleaning head is configured to receive the cleaning fluid from the first tube (col.4, lines 49-55). In doing so, the second cleaning head allows for collection of the cleaning fluid and debris removed from the heat exchanger tube’s inner surface, without collection in the header at the second end of the tube, and directs the cleaning fluid and debris to an appropriate collection station external to the heat exchanger (col. 4, lines 49-55). Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify GARDNER to incorporate the teachings of WILLIAMS, JR. to provide a second cleaning head configured to receive the cleaning fluid from the first tube during the first cleaning cycle for the purposes of collection and appropriate removal of cleaning fluid and debris from the heat exchanger.

As to claim 8, GARDNER does not further disclose wherein a fluid-tight seal is established between the cleaning head and the first and second tubes during the first and second cleaning cycles.
abstract; figure 1), teaches that a fluid-tight seal is established between the cleaning head(50) and the first tube (at location of 59 and 112; abstract, col.5, line 41- col.6, line 27) during the cleaning cycle. This is strong evidence that modifying GARDNER as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., appropriately seating and effectively sealing the fluid nozzle of the cleaning head to the end of the tube for distribution of the cleaning fluid therein). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify GARDNER by WILLIAMS, JR. such that the cleaning fluid is particularly a pressurized gas, such as air, and blasting material, such as solid abrasive, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of cleaning interior surfaces of a heat exchanger tube by appropriately seating and effectively sealing the fluid nozzle of the cleaning head to the end of the tube for distribution of the cleaning fluid therein.

As to claim 10, GARDNER discloses utilizing cleaning materials, such as high pressure water and/or chemicals, such that pressurized cleaning streams remove the build-up from the inside of the tubes as well as other affected areas (par. 10, 43, and 74). 
However, GARDNER does not explicitly disclose wherein the cleaning fluid is pressurized gas and blasting media.
abstract; figure 1), teaches that it is a known method to provide a fluidized cleaning medium of pressurized air and particular abrasive (col.3, lines 21-23), wherein the addition of air maintains a suitable velocity of the abrasive cleaning media (col. 5,lines 5-13) for the purposes of dislodging scale and other deposits (col.6, lines 10-15). This is strong evidence that modifying GARDNER as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., cleaning the interior surfaces of a tube via the jetting of a cleaning medium comprised of a pressurized air and abrasive). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify GARDNER by WILLIAMS, JR. such that the cleaning fluid is particularly a pressurized gas, such as air, and blasting material, such as solid abrasive, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of cleaning interior surfaces of a heat exchanger tube by the jetting of the cleaning fluid, so as to dislodge scale and other deposits.

As to claim 13, GARDNER does not further disclose creating a seal to the cleaning head to establish sealed fluid communication between the inside of the tube and the cleaning head before supplying the tube with the cleaning fluid. 
WILLIAMS, JR., however, is within the field of endeavor provided cleaning to interior surfaces of a heat exchanger (abstract; figure 1), teaches that a seal is established between the cleaning head(50) and the first tube (at location of 59 and 112; abstract, col.5, line 41- col.6, line 27) prior to supplying the cleaning fluid to the tube during the cleaning cycle. This is strong evidence that modifying GARDNER as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., appropriately seating and effectively sealing the fluid nozzle of the cleaning head to the end of the tube for distribution of the cleaning fluid therein). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify GARDNER by WILLIAMS, JR. such that the cleaning fluid is particularly a pressurized gas, such as air, and blasting material, such as solid abrasive, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of cleaning interior surfaces of a heat exchanger tube by appropriately seating and effectively sealing the fluid nozzle of the cleaning head to the end of the tube for distribution of the cleaning fluid therein.

As to claim 14, GARDNER discloses wherein the cleaning cycle comprises delivering cleaning fluid from the cleaning head of the cleaning device, through the tube (figures 28a-28b, in view of par. 43 and 51), but does not further disclose the fluid flows to a second cleaning head at an opposite end of the tube.
WILLIAMS, JR., however, is within the field of endeavor provided cleaning to interior surfaces of a heat exchanger (abstract; figure 1), teaches that a first cleaning head(50) is provided at a first end of the first tube (figure 1) and a second cleaning head (50a) is provided at a second end of the first tube (figure 1), such that the second cleaning head is configured to receive the cleaning fluid from the first tube (col.4, lines 49-55). In doing so, the second cleaning col. 4, lines 49-55). Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify GARDNER to incorporate the teachings of WILLIAMS, JR. to provide a second cleaning head configured to receive the cleaning fluid from the first tube during the first cleaning cycle for the purposes of collection and appropriate removal of cleaning fluid and debris from the heat exchanger.

As to claim 18, GARDNER discloses utilizing cleaning materials, such as high pressure water and/or chemicals, such that pressurized cleaning streams remove the build-up from the inside of the tubes as well as other affected areas (par. 10, 43, and 74). 
However, GARDNER does not explicitly disclose wherein the cleaning fluid is pressurized gas and blasting media.
WILLIAMS, JR., however, is within the field of endeavor provided cleaning to interior surfaces of a heat exchanger (abstract; figure 1), teaches that it is a known method to provide a fluidized cleaning medium of pressurized air and particular abrasive (col.3, lines 21-23), wherein the addition of air maintains a suitable velocity of the abrasive cleaning media (col. 5,lines 5-13) for the purposes of dislodging scale and other deposits (col.6, lines 10-15). This is strong evidence that modifying GARDNER as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., cleaning the interior surfaces of a tube via the jetting of a cleaning medium comprised of a pressurized air and abrasive). Accordingly, it would have been obvious to one having ordinary skill in the art at 

As to claim 19, GARDNER discloses wherein the motorized tool moves along two dimensions of the tubesheet(figures 28a-28b, which provide movement of the tool right and left and up and down according to the necessary tube to be cleaned along different rows and columns) to bring a cleaning head(94, which surrounds the lance) of the motorized tool into registry with at least one of the tubes (when the lance is provided to move into and out of the tube, wherein the cleaning head, 94 is provided with registry thereto, so the lance appropriately is received by the tube), but does not further disclose establishing a fluid-tight seal relationship between the cleaning and the tube. 
WILLIAMS, JR., however, is within the field of endeavor provided cleaning to interior surfaces of a heat exchanger (abstract; figure 1), teaches that a seal is established between the cleaning head(50) and the first tube (at location of 59 and 112; abstract, col.5, line 41- col.6, line 27) prior to supplying the cleaning fluid to the tube during the cleaning cycle. This is strong evidence that modifying GARDNER as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., appropriately seating and effectively sealing the fluid nozzle of the cleaning head to the end of the tube for distribution of the cleaning fluid therein). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify GARDNER by WILLIAMS, JR. such that the cleaning fluid is particularly a pressurized gas, such as air, and blasting material, such as solid abrasive, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of cleaning interior surfaces of a heat exchanger tube by appropriately seating and effectively sealing the fluid nozzle of the cleaning head to the end of the tube for distribution of the cleaning fluid therein.

As to claim 20, GARDNER does not further disclose a second motorized tool movable along at least two dimensions of a second tubesheet containing an opposite end of each of the plurality of tubes, wherein the second motorized tool receives the cleaning fluid from each of the plurality of tubes.
First, WILLIAMS, JR., however, is within the field of endeavor provided cleaning to interior surfaces of a heat exchanger (abstract; figure 1), teaches that a first cleaning head(50) is provided at a first end of the first tube (figure 1) and a second cleaning head (50a) is provided at a second end of the first tube (figure 1), such that the second cleaning head is configured to receive the cleaning fluid from the first tube (col.4, lines 49-55). In doing so, the second cleaning head allows for collection of the cleaning fluid and debris removed from the heat exchanger tube’s inner surface, without collection in the header at the second end of the tube, and directs the cleaning fluid and debris to an appropriate collection station external to the heat exchanger (col. 4, lines 49-55). Thus, it would have been obvious to those having ordinary skill within the 
Secondly, GARDNER, as modified by WILLIAMS, JR. to incorporate a second cleaning tool, for the purposes of being in registry with the same tube the first cleaning tool is in contact with, but at an opposite tube sheet on the other end of the heat exchanger tubes to appropriately collect the cleaning fluid and debris, teaches all of the claimed features except for the second tool being particularly motorized to move, or capably move, along at least two dimensions of the tube sheet. In addition, WILLIAMS, JR. teaches the movement of the first and second tools are accomplished by a worker (col.6, lines 53-64), to which is has been held prior that "providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art”. See MPEP §2144-III.  With respect to the instant application, the applicant is providing the relative movement of the second tool is motorized, so as to move along the at least first and second dimensions of the opposite tube sheet, to which WILLIAMS, JR. teaches the movement of the first and second tools, along the tube sheet through a worker.  This is not inventive, and further automatic application of the cleaning tool is known within the art (evidenced by the two-dimensional movement of the cleaning tool of GARDNER by being motorized). In addition, the modification would be known to those skilled within the arts as cleaning heat exchanger, through the use of highly pressurized fluids, is dangerous and the prior art widely aims to limit the necessary interaction of a worker with the cleaning tools, i.e., manual movement of the tools between heat exchanger tubes, during intermediate steps of the cleaning process. Thus, it would have been obvious to one having ordinary skill within the art, to not only modify GARDNER to include the second cleaning tool at the opposite end of the tube sheet to the first cleaning tool, so as to receive the fluid from the plurality of tubes, but also provide the tool to be motorized like the first cleaning tool, which moves automatically to the various tubes in two dimensions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Examiner, Art Unit 3763                                                                                                                                                                                            	2/25/2022